                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ROGER VAN HECK,

          Plaintiff,
                                                  Case No. 18-11836
v.                                                HON. VICTORIA A. ROBERTS

CITY OF MT. CLEMENS
and LAUREL EMERSON,

     Defendants.
_________________________________/


     ORDER AND OPINION GRANTING DEFENDANTS’ AMENDED MOTION FOR
       SUMMARY JUDGMENT PURSUANT TO FED. R. CIV. P. 56 [DOC. #16]


     I.       INTRODUCTION AND FACTUAL BACKGROUND

          The City of Mt. Clemens and Laurel Emerson, (“Defendants”) filed this Motion for

Summary Judgment pursuant to Fed. R. Civ. P. 12(b)(6) and/or Fed. R. Civ. P. 56. They

say Plaintiff Roger Van Heck (“Van Heck”) failed to state a claim upon which relief may

be granted because his pleadings do not satisfy Fed. R. Civ. P. (8). They also say Van

Heck failed to show a genuine issue of material fact as required by Fed. R. Civ. P. 56

because his claims are barred by both the res judicata and Rooker-Feldman doctrines.

          Van Heck filed this action pro se under 42 U.S.C. § 1983. He claims Defendant

Emerson violated his Fourth and Fourteenth Amendment rights when she, among other

things, trespassed and took photographs of his private property. He also brings claims

under Michigan law. Van Heck previously filed suit against these Defendants in state court

alleging the same claims. The Macomb County Circuit Court dismissed his claims with

prejudice.

                                              1
   Because Van Heck asks the Court to address claims already litigated in state court,

his claims are barred by the doctrine of res judicata. The Court need not decide whether

Van Heck satisfied Fed. R. Civ. P. (8).

   The Court GRANTS Defendants’ Amended Motion for Summary Judgment.

   II.       STANDARD OF REVIEW

          Summary judgment is proper if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). The movant has the initial burden to demonstrate the basis for its motion

and to identify portions of the record which show the absence of a genuine issue of fact.

Mt. Lebanon Personal Care Home, Inc. v. Hoover Universal, Inc., 276 F.3d 845, 848 (6th

Cir. 2002). Once the moving party meets this burden, the non-moving party must set forth

specific facts that present a “genuine issue for trial.” Id. The existence of a mere scintilla

of evidence to support a plaintiff’s position will not suffice; there must be evidence on

which the jury could reasonably find for the plaintiff. Anderson v. Liberty Lobby, Inc. 477

U.S. 242, 252 (1986). The parties must support assertions of fact by “citing to particular

parts of materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes of

the motion only), admissions, interrogatory answers, or other materials.” Fed. R. Civ. P.

56(c)(1).

   III.      DISCUSSION

          A. Van Heck’s Claims Are Barred by the Doctrine of Res Judicata




                                              2
       Defendants say Van Heck’s claims are barred by the doctrine of res judicata

because his complaint is virtually identical to the claims raised in the Macomb County

Circuit Court, which disposed of his claims with prejudice on the Defendants’ Motion for

Summary Disposition. The Court agrees.

       Van Heck admits the Macomb County Circuit Court did dismiss his complaint with

prejudice and barred him from refiling a like or similar complaint in the state court. He

says, however, “[s]tate [c]ourt rulings do not and cannot dictate what the [f]ederal [c]ourt

may hear or rule on.” Van Heck’s Brief and Response [Doc. #20].

       Van Heck says “filing an appeal would be fruitless” because the trial judge, while

a prosecutor, obtained a conviction against him which was subsequently overturned by

the Michigan Supreme Court. Van Heck claims this was “upsetting” to the trial judge. He

says the trial judge’s sister is a Michigan Court of Appeals judge, and the trial judge’s

mother is a Michigan Supreme Court judge. Van Heck also argues his state claims were

wrongly dismissed. He claims in his response the trial judge dismissed his claims because

he failed to file an answer to Defendants’ response; Van Heck says he did file. Defendants

say this is an attempt to undermine and challenge the state court ruling.

       Res judicata bars a subsequent action between the same parties or their privies

based on the same claims or causes of action that were or could have been raised in the

prior action. Sanders v. County of Wayne, 87 Fed.Appx. 449, 450 (6th Cir. 2003). “Federal

courts must give state court judgments the same effect the rendering state court would

give them.” Hutcherson v. Lauderdale County, Tennessee 326 F.3d 747, 755 (6th Cir.

2003) (citing 28 U.S.C. § 1738; Marrese v. Am. Acad. Of Orthopaedic Surgeons, 470 U.S.

373, 380 (1985)).



                                             3
          For res judicata to apply, the state of Michigan requires “(1) there must have been

a prior decision on the merits, (2) the issues must have been resolved in the first action,

and (3) both actions must be between the same parties or their privies.” ABB Paint

Finishing, Inc. v. National Union Fire Insurance Company, 223 Mich. App. 559, 562-563

(1997).

          All three elements are satisfied. The state court decided and dismissed Van Heck’s

claims on the merits, with prejudice. Van Heck seeks to sue the same Defendants for the

same underlying events that formed the basis of his state court complaint. Res judicata

prohibits him from doing so. Regardless of Van Heck’s concerns about bias in the

Michigan Court of Appeals and the Michigan Supreme Court, the proper avenue for

redress is through the state appeals process, not federal court.

    IV.      CONCLUSION

          Van Heck’s claims are barred by the doctrine of res judicata. Because of this ruling,

it is unnecessary for the Court to address Defendants’ claims that the Court should (1)

apply the Rooker-Feldman doctrine to dismiss Van Heck’s lawsuit 1 and (2) that Van Heck

failed to satisfy Fed. R. Civ. P. 8.

          Defendants’ Motion is GRANTED.




1
 The Rooker-Feldman doctrine is “confined to cases of the kind from which the doctrine
acquired its name: cases brought by state-court losers complaining of injuries caused
by state-court judgments rendered before the district court proceedings commenced
and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v.
Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). The Court considered whether
the doctrine applies here. Because the source of Van Heck’s injury is a third party and
not the state court judgment itself, the Court has jurisdiction over the action and
preclusion doctrines apply. Id. at 293; see also McCormick v. Braverman, 451 F.3d 382
(6th Cir. 2006).
                                                4
      IT IS ORDERED.

                           s/ Victoria A. Roberts
                           Victoria A. Roberts
                           United States District Judge
Dated: May 1, 2019




                       5
